DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention as claimed is directed to a method of extracting flavoring from hops and infusing the extracted flavoring from the hops into beer, the method comprising the steps of:
(a) obtaining a volume of beer to be subjected to infusion of hops flavoring;
(b) obtaining a controlled cavitation reactor comprising a cylindrical housing having an internally mounted cylindrical rotor having an outer peripheral surface characterized by a plurality of cavitation inducing bores extending therethrough, wherein a cavitation zone is defined between the outer peripheral surface of the rotor and the inner peripheral surface of the housing;
(c) adding the hops to the beer and moving the beer and hops through the cavitation zone of the controlled cavitation reactor while rotating the rotor within the housing at a rate sufficient to induce cavitation events in the beer as the beer moves through the cavitation zone; and
(d) entraining hops in the beer in such a way that the hops move through the cavitation zone while entrained within the beer and are subjected to the cavitation events with the beer, wherein the cavitation events generate shock wave induced pressure variations in the beer within the cavitation zone, causing the beer to penetrate the hops entrained in the beer so as to filter contaminants from the beer, and extract the flavoring from the hops and infuse the flavoring extracted from the hops into the beer;

The closest prior art of record, Gordon et al (US 2010/0104705 A1), discloses “a method for manipulating alcoholic beverages to obtain desirable changes in the beverages, comprising subjecting said beverages to a flow-through hydrodynamic cavitation process” (Abstract). In regard to the production of the aged alcoholic beverage, Gordon et al discloses that “[i]n the case of wine, the method includes altering the composition and accelerating the conversion of ingredients to obtain wine with a superior homogeny, an extended shelf life and a mouth feel, flavor, bouquet, color and body resembling those of wine that was subjected to a traditional oak barrel maturation”. In regard to the recitation of subjecting the alcoholic beverage to cavitation within cavitation zone of a controlled cavitation reactor, Gordon et al discloses:
--combining the beverage fluid with an additive to improve taste, flavor, appearance, shelf life or stability of the beverage fluid, and a preservative including sulfur dioxide or potassium sorbate; pumping the beverage fluid through a flowpath in a multi-stage, flow-through, hydrodynamic cavitation device;
--generating localized zones of reduced fluid pressure in the beverage fluid as it is pumped through the flowpath; 
--creating cavitational features in the localized zones of reduced fluid pressure, wherein the cavitational features comprise cavitation bubbles containing vapors of volatile components in the beverage fluid; 
--collapsing the cavitational features to expose components of the beverage fluid to sudden, localized increases in temperature and pressure, such that the vapors of the volatile components in the cavitational bubbles are mixed with adjacent layers of condensed beverage fluid, transiently enriched with less volatile components of the beverage fluid; 

--and exposing the beverage fluid to a wood source.
Another prior at reference to byo.com (DRY HOPPING TECHNIQUES) has been made as a teaching of hops as a beer additive intended to improve taste, flavor, and aroma of the beer.
Gordon discloses “a method for manipulating alcoholic beverages to obtain desirable changes in the beverages, comprising subjecting said beverages to a flow-through hydrodynamic cavitation process”.  Most of the Gordon’s disclosure is directed to the treatment of wine. Gordon’s disclosure directed to beer treatment  with his process, is specifically directed to use of his flow-through cavitation system and process to improve/change the flavor of beer as part of a pasteurization process. Gordon does not teach how to infuse flavoring from hops directly into beer as instantly claimed. Gordon teaches additives for aging and/or flavoring wine, which can include exposing the wine to “a wood source.”  Gordon does not describe such additives as including hops for flavoring beer. Gordon does not teach or suggest entraining hops in beer before it is flowed through the cavitation zone of a controlled cavitation reactor. Byo.com discloses only adding hops to casks, fermenters, or kegs for contributing bitterness, flavor, and/or aroma to beer. Byo.com does not disclose moving beer and hops through a cavitation reactor and does not disclose causing liquid to penetrate hops to filter the liquid. Hence, Gordon and byo.com and any combination thereof do not provide a teaching or suggestion that would have led one of skill in the art to try to modify Gordon to perform the methods as instantly claimed.
Claims 1-2, 9, 11, 16 and 25-28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791